DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 6-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wewers et al. (NE J. of Med, 1987) and Piitulainen in view of WO2005/014648, Barr (US2003/0073217), Shapiro (US7704958), Shapiro (US6489308), WO2005/047323A1 
st col. Study design section, Fig. 1). They find that infusing 60 mg/kg body weight over 30 minutes once weekly produces average serum levels of 163 mg/dl which is more than twice the level known to protect against injury by proteases (p.1060, Discussion section, 1st parag., Fig. 1). Wewers, p. 1060, discloses that intravenous infusion of
Alpha-1-antitrypsin resulted in a sustained fourfold increase in alph-1-
Antitrypsin levels in the lung and a twofold increase in the capacity of the lung to inhibit neutrophil elastase. Regarding claim 8, Wewers teaches a Cmax peak to Cmin trough ratio of about 1.5 after about 72 hours (Fig. 1). 
Piitulainen teaches a method of treating alpha-antitrypsin deficiency (PiZZ) in emphysema patients by administering AAT (α1-AT).  Piitulainen teach subcutaneous IV port administration of AAT (abstract, see entire document) at a dose which maintains plasma AAT trough levels above 70 mg/dl and at least about 80 mg/dl (abstract, p. 153, whole page, Table 3, p.153-155, Results and Discussion section). They teach that a dose of 60 mg/kg body weight is demonstrated to increase plasma AAT concentrations to a level of above 70 mg/dl which protects against further progression of a disease st parag.) which maintains trough levels of at least about 80 mg/dl (Table 3).  Piitulainen study tailored pharmacokinetic dosing with AAT and a patient’s ability to self-administer (p. 152, 1st col. And whole 2nd col.).  They teach that dosage and how often the dosage is administered allows one to maintain protective levels or exceed protective levels until the next infusion (p. 152, whole page, p. 155, 1st col.).  Piitulainen teach a therapeutically effective amount sufficient to maintain trough levels of at least 80 mg/dl and administering at a levels of at least about 120% of said therapeutically effective amount, i.e. if 60mg/kg is shown to maintain trough levels of above 70mg/dl and 120 mg/kg is shown to maintain levels of above 80 mg/dl then disclosure of administration of 250mg/kg would certainly be a dose of at least about 120% of the therapeutically effective amount which maintains trough levels of at least about 80mg/dl. Given the teachings of the Piitulainen one of ordinary skill in the art would be able to determine a tailored pharmacokinetic dosing regimen for a particular patient having a disorder associated with AAT deficiency and would therefore have a reasonable expectation of success in treating said disorder when administering a dose of 120% of a therapeutically effective dose which maintains AAT trough levels of at least about 80 mg/dl.  
It is noted that Piitulainen teaches subcutaneous IV port administration. 
The above references do not teach subcutaneous administration. 
WO648 teaches the preparation of an alpha-1-antitrypsin α1-AT solution to be administered subcutaneously and suggests dosages of 60 mg/kg/body weight or 250 
Barr teach administering a therapeutically effective amount of α1-AT to a subject having a disease or disorder associated with α1-AT deficiency, i.e. in respiratory diseases, such as chronic obstructive pulmonary diseases (COPD), cystic fibrosis (CF), asthma, and emphysema (0002-0006, 0010-0014, 0027, 0139).  The α1-AT is administered subcutaneously and dosage can be determined which depends on a variety of factors, i.e., “it is understood that the specific dose level for any particular
animal subject will depend upon a variety of factors including the activity of the specific compound employed, the age, body weight, general health, gender, and diet of the subject, the time of administration, the route of administration, the rate of
excretion, any drug combination, and the degree of expression or activity to be modulated” (0112, 0124, 0129).
Shapiro teach administering a therapeutically effective amount of α1-AT to a subject having a disease or disorder associated with α1-AT deficiency (abstract, col. 3, lines 10-55, col.5, lines 1-5, 25-40).  The α1-AT is administered subcutaneously (col.5, lines 36-40, col. 9, lines 43-60 for US’958) and (abstract, col. 3, lines 5-32, col. 13,lines 31-67, col.17, lines 30-40, col. 18, lines 6-20 for US’308). Shapiro discloses that AAT easily diffuses into tissue spaces and forms a 1:1 complex with a target protease, principally neutrophil elastase (‘308). Shapiro discloses diseases or disorders for which the therapeutic methods of the invention are beneficial and include but are not

WO323 teaches a subcutaneous AAT formulation (p. 4, lines 26-30). 
At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to pursue known options within his or her technical grasp, i.e. used any route of administration of an AAT formulation disclosed in the art, with a reasonable expectation for successfully treating disease or disorders associated with α1-AT deficiency. AAT is disclosed to be used for subcutaneous administration as well as many other well-known methods. Dosage regimens for maintaining AAT trough levels above the threshold levels are known in the art as is administering AAT at levels which exceed the protective effect. One of ordinary skill in the art would have a reasonable expectation of success in determining an amount of at least 120% of the therapeutically effective amount for administration to treat a subject having an AAT deficiency disease because such doses are disclosed by the prior art of record.   
Regarding claims 6, 7, 9, 10, although the prior art does not specifically disclose these limitations; the Examiner has considered them to be inherent results of the singly claimed method step, i.e. the administration step of the claimed method. Thus, a 
there is nothing unexpected when administering a known dosage effective to maintain the claimed trough levels at at least about 80mg/dL and administering 120% of said dosage.  Whether the drug is administered via IV or subcutaneous route, the dosages administered via IV to maintain trough levels of at least about 80 mg/dL were known at the time of the claimed invention and the art suggests that the drug can be administered subcutaneously.  Providing evidence of what is unexpected when administering subcutaneously versus IV would be beneficial in advancing prosecution since the IV doses and about 120% of IV doses and their effects were known and disclosed by the prior art of record. A comparison of IV versus subcutaneous administration and amount showing unexpected results would be advantageous. 
It is the Examiners position that WO648, Barr, Shapiro and WO323 teach subcutaneous delivery of the claimed drug.  Thus, the drug is suggested to be administered via a subcutaneous route. It is the Examiners position that one of ordinary skill in the art would be apprised of how to formulate and administer the drug via well-known routes given the teachings of the prior art and would certainly be apprised of the differences between administration routes and drug absorption. The results provided in applicants examples and Fig. 2 and 4 do not provide any data which is unexpected. When looking to Fig. 1, it is seen that even the same IV and subcutaneous dose are able to maintain a trough level of at least about 80 mg/ml for at least some amount of time.  The only results demonstrated in applicants figures is that the AUC compared to a single IV dose is lower but does not suggest that one would not have a reasonable 
It is the Examiners position that 120% of a therapeutically effective amount of the IV dose maintaining trough levels as claimed, could essentially be any amount within the known and disclosed IV ranges to maintain trough levels based upon dosing schedules.   The prior art teaches the well-known dosage which achieves a blood trough level as claimed, generally an IV dose of 60-250 mg/kg depending on dosing regimen, i.e. daily, weekly or month is a therapeutically effective amount which maintains blood trough levels about the protective level of 80 mg/dL. Thus, the dosage is optimizable depending on the dosage schedule and individual.  Further, subcutaneous administration of α1-AT as well as many other substance, medications etc. is well known and disclosed by the prior art.  Subcutaneous administration of compounds is simple and eliminates the need for repeated IV access and is convenient for patients. There is nothing in the prior art which suggests that subcutaneous administration of therapeutic a1-AT would not result in effective delivery to the blood, in fact, the prior art suggests this drug can be administered subcutaneously for treating diseases associated with its deficiency, see Shapiro for example (col. 17, lines 30-35, col. 18, lines 5-30). The art suggests the effective amounts to be administered which would achieve applicants claimed effect, i.e. maintaining trough plasma levels at at least about 80 mg/dl which is consistently known in the art as the level which protects against progression of disorders or diseases associated with α1-AT deficiency (see Piitulainen, for example).  The art suggests administration of an amount which is at least about 120% of the therapeutically effective amount which maintains these trough levels.  for how long the administered dosage keeps the plasma levels above trough levels and how often is the dosage administered.  When looking to Applicants data, Fig. 4, for example, subcutaneous administration of α1-AT alone is not able to effectively maintain the levels as claimed. It appears to just reach the 80 mg/dl level on day two and decreases thereafter.  When administering α1-AT with hyaluronidase, the level is maintained for approximately 2.5 days and then decreases thereafter. It does not seem reasonable that a one-time administration as demonstrated would be capable of treating a disease or disorder associated with α1-AT deficiency but rather would need to continuously or repeatedly be administered every few days, for example.  Applicants own data also suggests the need of repeated administration, see Example 2.  
It is the Examiners position that if a1-AT is disclosed to maintain the claimed trough levels by administering the claimed 120% of the therapeutically effective amount and the prior art suggests that modes of administration for such use includes subcutaneous administration then one of ordinary skill in the art would have a reasonable expectation of achieving the discloses and claimed results. Drug 
Further, given that IV trough level maintaining doses are well known in the art, one would adjust subcutaneous doses by routine optimization to maintain art recognized disease treating trough levels. 
Thus, it would be within the purview of one of ordinary skill in the art to optimize the subcutaneous dose based upon the knowledge of the artisan at the time of the claimed invention.   The prior art suggests subcutaneous administration and one of ordinary skill in the art would be apprised of routes of delivery for protein drugs and their method of absorption and bioavailability. Further, given that IV trough level maintaining doses are well known in the art, one would adjust subcutaneous doses by routine optimization to maintain art recognized disease treating trough levels.  At the time of the claimed invention, both IV doses and 120% of said IV doses known to maintain the trough levels as claimed were taught by the prior art and one would have a reasonable expectation of successfully achieving and maintaining said trough levels when administering the same known therapeutically effective doses via the finite number of disclosed administration routes for the claimed drug, i.e. subcutaneously.  The obvious to try rational applies, i.e. “At the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to pursue known options within his or her technical grasp, i.e. used any route of administration of an AAT formulation disclosed in the art, with a reasonable expectation for successfully treating disease or disorders associated with α1-AT deficiency” and it would have been obvious to administer the drug by methods which were suggested by the art because there were a finite number .  

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wewers et al. (NE J. of Med, 1987) and Piitulainen in view of WO2005/014648, Barr (US2003/0073217), Shapiro (US7704958), Shapiro (US6489308), WO2005/047323A1  as applied to claims 1, 2, 6-13  above, and further in view of Bookbinder et al. (US20060104968) and Favre et al. (Gene Therapy, 2000). 
The teachings of ewers et al. (NE J. of Med, 1987) and Piitulainen in view of WO648, Barr (US2003/0073217), Shapiro (US7704958), Shapiro (US6489308), WO2005/047323A1are found above. 
Regarding claim 3, the references do not teach α1-AT administered in combination with a hyaluronidase. 
Bookbinder teaches administering hyaluronidase with other molecules to alleviate pathologies (Abstract, 0158, 0379).  Bookbinder teaches co-administration or co-formulation of hyaluronidase with alpha-1-proteinase inhibitor (0450).  They teach lyophilized formulations (0050, 0491-0495). They teach that subcutaneous administration of molecules with hyaluronidase facilitates their systemic distribution more rapidly (0054, 0059, 0073, 0458) and promotes dispersion (0066, 0068, 0069, 0070). 

It would have been obvious to one of ordinary skill in the art to administer hyaluronidase with AAT with a reasonable expectation for successful subcutaneous administration because the art teaches that hyaluronidase in combination with therapeutic molecules facilitates their systemic distribution more rapidly and promotes dispersion of the molecule as well as enhancing AAT circulation by three-fold.  Thus, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 4, 5, although the prior art does not specifically disclose these limitations; the Examiner has considered them to be inherent results of the singly claimed method step, i.e. the administration step of the claimed method. Thus, a method of subcutaneously administering the claimed amount would necessarily achieve these results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAEYOON KIM/Primary Examiner, Art Unit 1632